Thompson and Farmer, JJ., dissenting: In our opinion the act to validate tax levies in school districts was passed to take care of the very situation presented by this record. The act does not say the certificate of tax levy shall be as valid as if made on or before the first Tuesday in August, but it says the “certificate of tax levy shall be considered as valid and of the same effect as if the certificate had been returned” on time. This means that the certificate is validated and is given the same force and effect as if it. had been returned to the proper officers, as required by the general statute.